Citation Nr: 0027911	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-46 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to February 
1970, and from March 1976 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  The veteran's hearing loss is currently manifested by 
pure tone average thresholds of 44 decibels in the left ear 
and 59 decibels in the right ear at 1,000, 2,000, 3,000 and 
4,000 Hertz.  Speech recognition ability is 96 percent for 
both ears.

2.  Neither the old or new regulations governing the rating 
of disease of ear and other impairment, effective June 10, 
1999, are more favorable to the veteran.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1997 & 1999).

2.  Changes made to the schedular criteria for evaluation 
impairment of auditory acuity are neither more or less 
favorable to the veteran's claim for an increased 
(compensable) evaluation for bilateral hearing loss.  64 Fed. 
Reg. 25202-25209 (1999); 38 C.F.R. §§ 4.86, 4.87 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 
(April 10, 2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims for increased 
evaluation are new, well grounded and adequately developed.  
See Arms v. West, 12 Vet. App. 188, 200 (1999), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1999).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Pertinent regulations 
provide that in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1999).  As described by the Court, the 
assignment of disability ratings in hearing cases is derived 
by a mechanical application of the Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids. 38 
C.F.R. § 4.86 (1999).

October 1994 private medical records show that the veteran 
underwent an audiogram at the Katz Hearing Aid Center.  There 
was no interpretive explanation of the audiogram. 

In a February 1995 rating decision, service connection for 
bilateral hearing loss was granted and a zero, or 
noncompensable, evaluation was assigned.  

On May 19, 1995, the veteran underwent VA authorized 
audiological examination. Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
15
20
40
80
LEFT
xx
10
50
80
80

The average for pure tone thresholds in the right ear was 39 
decibels, and for the left ear it was 55 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  In the 
remarks section, the examiner stated that, for the right ear, 
sensitivity was within normal limits through 2000 Hertz, 
sloping to a moderate to a severe sensorineural hearing loss.  
The examiner noted that the word discrimination score was 
excellent.  For the left ear, sensitivity was within normal 
limits through 1000 Hertz, sloping to moderate to a severe 
sensorineural hearing loss; and word discrimination was 
excellent.  

On May 30, 1995, the veteran underwent a private audiology 
examination.  In a May 31, 1995 letter, the certified 
audiometrist provided an interpretation of the data.  The 
audiometrist stated that a moderate to severe sensorineural 
high frequency hearing loss was shown in both ears.  The 
veteran's speech reception threshold was 5 decibels in the 
right ear and 10 decibels in the left ear.  With words given 
at normal conversational levels, he presented with a 96 
percent speech discrimination score for the right ear, and an 
88 percent score in the left.  It was noted that the veteran 
currently wore hearing aids to help him in his occupation and 
daily living.  The plotted audiogram appeared to show results 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
xx

15
45
70
LEFT
xx
5
35
80
90

The average loss was 33 decibels for the right ear and 53 
decibels for the left ear.  

In an August 1995 rating decision, the determination to 
continue the noncompensable evaluation was made.  The veteran 
disagreed with that rating action, and subsequently perfected 
this appeal.  See Suttmann v. Brown, 5 Vet. App. 127, 136 
(1993) (defining a new claim for increase).

In September 1996, the veteran underwent another authorized 
VA audiological evaluation.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
xx
10
20
50
85
LEFT
xx
5
45
80
90

The average of pure tone thresholds measured for the right 
ear was 41, and the average for the left ear was 55.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 84 in the left ear.  The examiner 
noted that the right ear showed moderate to severe 
sensorineural loss above 2000 Hertz.  All other frequencies 
were within normal limits.  There was excellent speech 
discrimination.  The left ear had mild to severe 
sensorineural loss above 1000 Hertz; and all other 
frequencies were within normal limits.  The examiner noted 
that there was good speech discrimination in the left ear.  

An October 1996 letter from the Office of Personnel 
Management (OPM) revealed that the veteran was denied a 
position as an immigration inspector due to a medical 
condition.  OPM did not indicate the nature of the medical 
condition. 

In February 2000, the veteran underwent further authorized VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
10
20
50
95
LEFT
xx
10
50
80
95

The average of pure tone thresholds measured for the right 
ear was 44, and the average for the left ear was 59.  The 
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that, for both ears, there was moderate 
peripheral loss of hearing sensitivity, and excellent speech 
recognition.  

Based on this most recent VA examination in February 2000, 
where the average pure tone threshold in the right ear was 44 
decibels and the left was 59 decibels, and where the speech 
recognition ability was 96 percent for both ears, the 
applicable rating criteria provides that there is Level I 
hearing impairment in the right ear and Level II hearing in 
the left ear.  38 C.F.R. § 4.85 (1997& 1999).  This warrants 
a zero percent evaluation under the Schedule.  Id.  Were the 
September 1996 pure tone thresholds to be used to rate the 
disability, the result would be exactly the same.  Those 
averages constitute Level I hearing in the right ear, and 
Level II hearing in the left ear; which warrants a zero 
percent rating.  Were the May 1996 private results to be 
used, with an average of 33 decibels for the right ear and 53 
decibels for the left ear, with speech recognition of 96 
percent on the right and 88 on the left, again, the numeric 
designation would lend itself to a noncompensable rating with 
Level I hearing for the right ear and Level II for the left.  
Were the May 1995 VA results to be used, the numeric 
designation would be Level I for both ears; which comports to 
a noncompensable evaluation.  

The Board notes the veteran's general arguments relevant to 
his difficulties hearing, particularly in the work place; 
however, the Board is not free to ignore regulations that 
provide for evaluation of hearing loss based on numeric 
designation.  See Lendenmann v. Principi, 3 Vet. App. 345.  
As such, an increased evaluation is not warranted for the 
veteran's bilateral hearing loss.

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In particular, the newly enacted 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  Thereunder, (a) 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately; and (b) when the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI-VII are unchanged.  See 38 
C.F.R. § 4.86 (1999).  However, as evidenced by the record, 
these revised provisions are not for application in this 
case.

Further, the numerical standards by which auditory acuity and 
speech recognition are measured were not altered and there 
were no changes that would require evaluating this veteran's 
hearing loss in a manner different from that previously used.  
Thus, the Board finds that there is no prejudice to the 
veteran with regard to the above determination.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

An increased rating, therefore, is not warranted at this 
time. The preponderance of the competent and probative 
evidence is against an increased rating.


ORDER

An increased (compensable) evaluation for service-connected 
bilateral hearing loss is denied



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

